              Case 18-80506                 Doc      Filed 08/29/19         Entered 08/29/19 14:44:12                        Desc Main
 Fill in this information to identify the case:          Document           Page 1 of 7
 Debtor 1              Lilian Remond
                       __________________________________________________________________


 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                         Northern
 United States Bankruptcy Court for the: ______________________              Illinois
                                                                District of __________
                                                                             (State)
 Case number            18-80506
                        ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                               U.S. BANK TRUST NATIONAL ASSOCIATION,
                               AS TRUSTEE OF THE LODGE SERIES III TRUST                                              2
 Name of creditor: _______________________________________                               Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                  Date of payment change:
 identify the debtor’s account:                           6 ____
                                                         ____ 9 ____
                                                                  6 ____
                                                                       4                 Must be at least 21 days after date       11   01   2019
                                                                                                                                   ____/____/_____
                                                                                         of this notice


                                                                                         New total payment:                          832.77
                                                                                                                                   $ ____________
                                                                                         Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
          No
          Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                   Current escrow payment: $ _______________                           New escrow payment:         $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
          No
          Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         5.25
                                                  _______________%                     New interest rate:          4.50
                                                                                                                   _______________%

                                                             627.09
                   Current principal and interest payment: $ _______________                                                 596.75
                                                                                       New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
          No
          Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                         New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                              page 1
            Case 18-80506                      Doc          Filed 08/29/19            Entered 08/29/19 14:44:12                 Desc Main
                                                                Document              Page 2 of 7

Debtor 1         Lilian Remond
                 _______________________________________________________                                               18-80506
                                                                                                Case number (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

          I am the creditor.

     
     X     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 _____________________________________________________________
  /s/ Michelle R. Ghidotti-Gonsalves
     Signature
                                                                                                Date    08 29 2019
                                                                                                        ____/_____/________




 Print:             Michelle R. Ghidotti-Gonsalves
                    _________________________________________________________                   Title   AUTHORIZED AGENT
                                                                                                        ___________________________
                    First Name                      Middle Name          Last Name



 Company            Ghidotti Berger, LLP
                    _________________________________________________________



 Address            1920 Old Tustin Ave
                    _________________________________________________________
                    Number                 Street

                    Santa Ana, CA 92705
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone       949
                    (______) _____– 2010
                             427 _________                                                            mghidotti@ghidottiberger.com
                                                                                                Email ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                           page 2
    Case 18-80506                Doc        Filed 08/29/19             Entered 08/29/19 14:44:12                      Desc Main
                                                Document                 BSI Financial
                                                                       Page   3 of 7 Services
                                                                           314 S Franklin St. / Second Floor PO Box 517
                                                                           Titusville PA 16354
                                                                           Toll Free: 800-327-7861
                                                                           Fax: 814-217-1366
                                                                           myloanweb.com/BSI



     August 21, 2019

      LILIAN REMOND
     670 S PEACE RD
     SYCAMORE IL 60178

     Loan Number:
     Property Address:               670 S PEACE RD
                                     SYCAMORE IL 60178

     Dear LILIAN REMOND:

     Changes to Your Mortgage Interest Rate and Payments on 10/01/19

     Under the terms of your Adjustable-Rate Mortgage (ARM), you had a 012 month(s) period during
     which your interest rate stayed the same. That period ends on 10/01/19, so on that date your
     interest rate and mortgage payment change. After that, your interest rate may change every 12
     month(s) for the rest of your loan term.


                                         Current Rate                                                    New Rate
                                     and Monthly Payment                                            and Monthly Payment
Interest Rate                             5.25000%                                                       4.50000%
Principal
                                            $     284.56                                                   $     304.22

Interest
                                            $     342.53                                                   $     292.53

Escrow (Taxes
and Insurance)                              $     236.02                                                   $     236.02

Total Monthly                                                                                           $ 832.77
                                            $     863.11
Payment                                                                                            due November 1, 2019


     Interest Rate: We calculated your interest rate by taking a published “index rate” and adding a
     certain number of percentage points, called the “margin.” Under your loan agreement, your index
     rate is 1.78000% and your margin is 2.75000%. The 1 YEAR TREASURY is published Weekly in
     FEDERAL RESERVE.


     Licensed as Servis One, Inc. dba BSI Financial Services.

     BSI NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
     If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a
     discharge of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of
     that obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a
     demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any
     such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
                                                                                                                                 Page 1 of 3
Case 18-80506               Doc        Filed 08/29/19             Entered 08/29/19 14:44:12                      Desc Main
                                           Document                 BSI Financial
                                                                  Page   4 of 7 Services
                                                                      314 S Franklin St. / Second Floor PO Box 517
                                                                      Titusville PA 16354
                                                                      Toll Free: 800-327-7861
                                                                      Fax: 814-217-1366
                                                                      myloanweb.com/BSI

Rate Limit(s): Your rate cannot go higher than 10.37500% over the life of the loan. Your rate can
change each year by no more than 1.00000%. We did not include an additional 0.00000% interest
rate increase to your new rate because a rate limit applied. This additional increase may be applied
to your interest rate when it adjusts again on 10/01/20.

New Interest Rate and Monthly Payment: The table above shows your new interest rate and new
monthly payment. Your new payment is based on the 1 YEAR TREASURY, your margin, 2.75000%
your loan balance of $ 78008.34, and your remaining loan term of 180 months.


Prepayment Penalty: None

If You Anticipate Problems Making Your Payments:
        Contact the Customer Care Department at 1-800-327-7861 as soon as possible.
        If you seek an alternative to upcoming changes to your interest rate and payment, the
        following options may be possible (most are subject to lender approval):
                 Refinance your loan.
                 Sell your home and use the proceeds to pay off your current loan.
                 Modify your loan terms with investor.
                 Payment forbearance temporarily gives you more time to pay your monthly
                 payment.
        If you would like contact information for counseling agencies or program in your area, call
        the U.S. Department of Housing and Urban Development (HUD) at 1-800-569-4287 or visit
        www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm, or the U. S. Consumer Finance Protection
        Bureau (CFPB) at http://www.consumerfinance.gov . If you would like to contact
        information for state housing finance agency, contact U.S. Consumer Finance Protection
        Bureau (CFPB) at http://www.consumerfinance.gov/mortgagehelp.


Should you have any questions regarding this notice, please reach out to VERONICA ESCOBAR, you
Single Point of Contact for this loan, at 1-888-738-5873.

BSI Financial Services
314 S Franklin St, 2nd Floor
Titusville, PA 16354
NMLS # 38078; # 1195811

If you have filed a bankruptcy petition and there is either an "automatic stay" in effect in your
bankruptcy case or you have received a discharge of your personal liability for the obligation
identified in this letter, we may not and do not intend to pursue collection of that obligation from
you personally. If these circumstances apply, this notice is not and should not be construed to be a
Licensed as Servis One, Inc. dba BSI Financial Services.

BSI NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a
discharge of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of
that obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a
demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any
such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
                                                                                                                            Page 2 of 3
Case 18-80506               Doc        Filed 08/29/19             Entered 08/29/19 14:44:12                      Desc Main
                                           Document                 BSI Financial
                                                                  Page   5 of 7 Services
                                                                      314 S Franklin St. / Second Floor PO Box 517
                                                                      Titusville PA 16354
                                                                      Toll Free: 800-327-7861
                                                                      Fax: 814-217-1366
                                                                      myloanweb.com/BSI

demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise,
please also note that despite any such bankruptcy filing, whatever rights we hold in the property
that secures the obligation remain unimpaired.
                                                                                                                  GR-2003-07242017_CA08082014




Licensed as Servis One, Inc. dba BSI Financial Services.

BSI NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a
discharge of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of
that obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a
demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any
such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
                                                                                                                            Page 3 of 3
     Case 18-80506         Doc     Filed 08/29/19     Entered 08/29/19 14:44:12        Desc Main
                                       Document       Page 6 of 7


 1   Kristin Zilberstein, Esq. (SBN: 200041)
     Jennifer Bergh, Esq. (SBN: 305219)
 2   Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
 3   GHIDOTTI | BERGER
     1920 Old Tustin Ave.
 4   Santa Ana, CA 92705
     Ph: (949) 427-2010
 5   Fax: (949) 427-2732
 6   kzilberstein@ghidottiberger.com

 7   Authorized Agent for Creditor
     U.S. Bank Trust National Association,As Trustee Of The Lodge Series III Trust
 8
 9                               UNITED STATES BANKRUPTCY COURT

10                   NORTHERN DISTRICT OF ILLINOIS– WESTERN DIVISION

11
     In Re:                                               )   CASE NO.: 18-80506
12                                                        )
     Lilian Remond,                                       )   CHAPTER 13
13
                                                          )
14            Debtors.                                    )   CERTIFICATE OF SERVICE
                                                          )
15                                                        )
                                                          )
16
                                                          )
17                                                        )
                                                          )
18                                                        )
19                                                        )

20
                                      CERTIFICATE OF SERVICE
21
22            I am employed in the County of Orange, State of California. I am over the age of
23
     eighteen and not a party to the within action. My business address is: 1920 Old Tustin
24
     Avenue, Santa Ana, CA 92705.
25
26            I am readily familiar with the business’s practice for collection and processing of

27   correspondence for mailing with the United States Postal Service; such correspondence would
28   be deposited with the United States Postal Service the same day of deposit in the ordinary

     course of business.

                                                      1
                                       CERTIFICATE OF SERVICE
     Case 18-80506        Doc     Filed 08/29/19     Entered 08/29/19 14:44:12         Desc Main
                                      Document       Page 7 of 7


 1   On August 29, 2019 I served the following documents described as:
 2                 NOTICE OF MORTAGE PAYMENT CHANGE
 3
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
 4
     envelope addressed as follows:
 5
 6   (Via United States Mail)
     Debtor                                              Chapter 13 Trustee
 7   Lilian Remond                                       Lydia Meyer
     670 S Peace Rd                                      Lydia Meyer - 13 Trustee
 8
     Sycamore, IL 60178                                  P.o. Box 14127
 9                                                       Rockford, IL 61105-4127
     Debtor’s Counsel
10   Nathan E Curtis                                     U.S. TRUSTEE
11   Geraci Law L.L.C.                                   Patrick S Layng
     55 E. Monroe St. Suite #3400                        Office of the U.S. Trustee, Region 11
12   Chicago, IL 60603                                   780 Regent St., Suite 304
                                                         Madison, WI 53715
13   Joseph M D'Onofrio
14   Geraci Law L.L.C.
     55 E. Monroe St. Suite #3400
15   Chicago, IL 60603
16   _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
17   the United States Postal Service by placing them for collection and mailing on that date
     following ordinary business practices.
18
     ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
19   Eastern District of California
20
     __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
21   America that the foregoing is true and correct.
22
            Executed on August 29, 2019 at Santa Ana, California
23
     /s / Lauren Simonton
24   Lauren Simonton
25
26
27
28




                                                     2
                                      CERTIFICATE OF SERVICE
